 Case: 1:20-mc-00101-PAB Doc #: 13 Filed: 11/20/20 1 of 20. PageID #: 297




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


 Brandon Hausauer, et al.,                        Case No. 1:20mc101

                               Plaintiffs,
                -vs-                              JUDGE PAMELA A. BARKER


 TrustedSec, LLC,
                                                  MEMORANDUM OPINION AND
                               Defendants         ORDER


       Currently pending is the Motion of Plaintiffs Brandon Hausauer, Caralyn Tada, Emily Behar,

Gary Zielicke, Emily Gershen, Whitney Anne Palencia, John Spacek, and Sara Sharp (hereinafter

“Plaintiffs”) for Transfer, or in the Alternative, to Compel. (Doc. No. 1.) Defendant TrustedSec,

LLC filed a Brief in Opposition, to which Plaintiffs responded. (Doc. Nos. 9, 10.) For the following

reasons, Plaintiffs’ Motion is DENIED.

I.     Factual Background

       In their filings before the Court, Plaintiffs state the following. On July 19, 2019, Capital One

announced a data breach involving the exfiltration of the highly sensitive personal information of

over 100 million of its customers. The data was obtained by an outside hacker who was later charged

with computer fraud and abuse. Various complaints alleging that Capital One failed to take

reasonable care to secure the sensitive information belonging to its customers were filed around the

country. The Judicial Panel on Multidistrict Litigation (“MDL”) transferred the actions to the Eastern

District of Virginia where District Judge Anthony John Trenga and Magistrate Judge John Anderson

have presided over the litigation. See In re: Capital One Consumer Data Security Breach Litigation,

MDL No. 1:19md2915 (E.D. Va.)
 Case: 1:20-mc-00101-PAB Doc #: 13 Filed: 11/20/20 2 of 20. PageID #: 298




       In the MDL action, Plaintiffs issued eleven (11) Fed. R. Civ. P. 45 subpoenas to third party

entities that provided cybersecurity services to Capital One before the breach, that conducted forensic

investigations into the causes of the breach, or that analyzed the personal customer data that was

exfiltrated. One of these subpoenaed entities is Defendant herein, TrustedSec, LLC, which is located

in Strongsville, Ohio. Specifically, on May 21, 2020, Plaintiffs issued a subpoena to TrustedSec

pursuant to Rule 45 that sought the production of twenty-two (22) separate categories of documents

relating to the cybersecurity services it provided to Capital One, including (but not limited to)

documents relating to the following: (1) the scope of services performed by TrustedSec for Capital

One, including any master services agreement, statements of work, and Amazon support services; (2)

any written reports or other documentation concerning the work TrustedSec provided or proposed to

provide in connection with Capital One’s computer systems, security, and/or the data breach; (3) the

identities of each of TrustedSec’s employees who consulted with or provided services to Capital One;

(4) communications regarding the data breach, Capital One’s data security, or Capital One’s security

vulnerabilities; (5) Capital One’s awareness of vulnerabilities in its computer systems; and (6)

penetration testing of Capital One’s cybersecurity environments prior to and after the breach. (Doc.

No. 1-3, Exh. 1.) TrustedSec agreed to accept service of the subpoena as of June 9, 2020. (Decl. of

Christopher Swing (Doc. No. 9-2) at ¶ 3.)

       On June 21, 2020, TrustedSec objected to the subpoena on numerous bases, including

relevancy, undue burden, and proportionality. (Doc. No. 1-3 at PageID# 63-65.) Counsel for the

parties thereafter engaged in discussions to narrow the requests, including narrowing the time frame




                                                  2
    Case: 1:20-mc-00101-PAB Doc #: 13 Filed: 11/20/20 3 of 20. PageID #: 299




for the requested documents. 1 (Swing Decl. at ¶ 6.) In early July 2020, TrustedSec began searching

for and assembling responsive documents. (Swing Decl. at ¶ 6; Doc. No. 1-3 at PageID# 78.) On

July 23, 2020, TrustedSec produced its master services agreement with Capital One and all of the

consulting reports for its work, along with written information relating to (1) the dates that TrustedSec

provided network security services to Capital One, including the dates of specific testing; (2) the

names of the TrustedSec employees that interacted with Capital One regarding penetration testing

services; and (3) the names of the Capital One employees that TrustedSec interacted with regarding

penetration testing. (Doc. No. 8-6 at PageID#s 219-229) (filed under seal).

         On August 5, 2020, Plaintiffs proposed a list of 34 search terms or phrases for locating

potentially relevant electronically stored information (“ESI”). With a few limited exceptions, each

of these phrases included iterations of certain words and letters coupled with the phrases “Capital

One” or “Cap One.” 2 (Swing Decl. at ¶ 8; Doc. No. 9-2 at PageID#s 259-260.) Plaintiffs requested

that TrustedSec run the search terms against “sources of potentially relevant documents,” including

email (both external and internal) and TrustedSec’s instant messaging service, MatterMost. (Doc.




1
 Plaintiffs agreed to narrow their request from a five-year period to the period from 2018 to January 2020. (Doc. No. 10
at p. 2, fn 1.)
2
  By way of example, some of the search terms or phrases originally proposed by Plaintiffs include the following: (1)
("Security Information and Event Management" OR SIEM) AND ("Capital One" OR CapitalOne" OR "Cap One" OR
"CapOne" OR@capitalone.com); (2) "Cloud Custodian" AND ("Capital One" OR CapitalOne" OR "Cap One" OR
"CapOne" OR @capitalone.com); (3) (GuardDuty OR "Guard Duty") AND ("Capital One" OR CapitalOne" OR "Cap
One" OR "CapOne" OR@capitalone.com) (4) ((IAM OR "identity and access management" OR "identity management")
w/100 permission*) AND ("Capital One" OR CapitalOne" OR "Cap One" OR "CapOne" OR @capitalone.com); (5)
("instance metadata service" OR "IMS") AND ("Capital One" OR CapitalOne" OR "Cap One" OR "CapOne"
OR@capitalone.com); (6) (Cyber* AND (budget OR spend*)) AND ("Capital One" OR CapitalOne" OR "Cap One" OR
"CapOne" OR@capitalone.com); and (7) (Encrypt* w/10 (data OR "PII" OR "personally-identifiable information" OR
"personally identifiable information" OR (customer w/5 (information OR data) OR s3 OR bucket*)) AND ("Capital One"
OR CapitalOne" OR "Cap One" OR "CapOne" OR @capitalone.com). (Doc. No. 9-2 at PageID# 259.)

                                                           3
 Case: 1:20-mc-00101-PAB Doc #: 13 Filed: 11/20/20 4 of 20. PageID #: 300




No. 1-3 at PageID# 81.) Plaintiffs also requested that, after running the searches, TrustedSec provide

“hit reports for further potential revision of terms.” (Id.)

       TrustedSec agreed to Plaintiffs’ proposed search terms but asserts that it did not agree to

provide “hit reports.” (Swing Decl. at ¶ 8; Doc. No. 1-3 at PageID# 91.) Plaintiffs objected, and

argued that the parties should engage in the following process: (1) TrustedSec should first conduct a

search based on the original search terms provided by Plaintiffs (2) TrustedSec should then run “hit

reports” to determine the accuracy of those original search terms, (3) the parties should then evaluate

the results of the “hit reports” and cooperate to develop revised search terms; (4) TrustedSec should

then run the revised search terms against its ESI databases; and, finally, (5) TrustedSec should then

produce the documents generated as a result of the search using the revised search terms. (Doc. No.

1-3 at PageID# 89.) TrustedSec declined to engage in this process, noting that it had already produced

all of the technical consulting reports that it had conducted for Capital One and yet Plaintiffs “have

still been unable to point [] to any evidence that TrustedSec provided consulting services pertaining

to the compromised system at issue in the subject lawsuit.” (Id. at PageID# 91.) TrustedSec further

indicated that “hit reports” are not the “natural byproduct” of the work commenced by TrustedSec in

response to Plaintiffs’ subpoena. (Id.)

       Plaintiffs continued to insist that TrustedSec provide “hit reports,” stating as follows: “We

renew our request for information on the methods used for searching TrustedSec's ESI sources as

well as the hit reports from the initial search terms we proposed. We renew our request to see these

hit reports (or whatever TrustedSec's methods return from the proposed search terms) and be provided

an opportunity to revise the initial terms as needed.” (Doc. No. 1-3 at PageID# 93.) On September

14, 2020, TrustedSec agreed to “provide information regarding the methods used for searching,


                                                    4
 Case: 1:20-mc-00101-PAB Doc #: 13 Filed: 11/20/20 5 of 20. PageID #: 301




together with what TrustedSec’s methods return from the proposed search terms.” (Doc. No. 1-3 at

PageID# 96.)

       On September 24, 2020, TrustedSec supplemented its production with its (1) internal email

captured by the search terms; (2) all of its external email with Capital One; and (3) correspondence

from its instant messaging service, MatterMost. (Swing Decl. at ¶ 9.) In addition, on that same date,

TrustedSec confirmed that it “was able to run query reports in an effort to fulfill putative class

plaintiffs’ counsel’s request for ‘hit reports.’” (Doc. No. 1-3 at PageID# 103.) TrustedSec provided

an excel spreadsheet with numbered worksheets showing the results. (Id.) Plaintiffs note that this

report shows that 21 of the 33 search terms did not hit on any documents. (Doc. No. 10 at p. 6.)

       TrustedSec states that, in total, it produced 1,827 documents containing 9,060 pages,

including over 1,500 emails with attachments, “all of which identifies the history, substance and

findings of TrustedSec’s work for Capital One and the key players involved.” (Doc. No. 9 at p. 1.)

In an Affidavit attached to its Brief in Opposition, TrustedSec’s Chief Executive Officer David

Kennedy further states as follows:

       6.      It was requested that TrustedSec recover any data associated with the Capital
               One engagement, which included a number of different systems including file
               shares, SharePoint, chat software, electronic mail (e-mail), and databases. In
               addition, the search criteria was performed over the entire Exchange
               infrastructure utilizing Office 365 as well as needing to create custom
               queries through the SQL database through the chat software (MatterMost),
               which required extensive work in order to decrypt the SQL table structures
               with the encryption keys and extract the appropriate search terms through the
               database itself. TrustedSec has provided all related search terms, results,
               documents, and data related to Capital One.

       7.       I am aware that TrustedSec produced the following types of documents and
               information in response to the plaintiffs' document subpoena:

               • The identities of all custodians and sources of TrustedSec's ESI related to
               Capital One;

                                                  5
    Case: 1:20-mc-00101-PAB Doc #: 13 Filed: 11/20/20 6 of 20. PageID #: 302




                 • TrustedSec's master services agreement with Capital One with scope of
                 work, and all of the technical consulting reports prepared by TrustedSec for
                 Capital One reflecting work performed by TrustedSec for Capital One;

                 • The results of TrustedSec’s work and what it reported to Capital One;

                 • All of TrustedSec's external email correspondence with Capital One;
                 TrustedSec's internal email correspondence returned from the search terms
                 and TrustedSec's instant messaging service, Mattermost, returned from the
                 search terms; and query reports that contain information on the results of
                 running Plaintiffs' search terms against the agreed upon sources and
                 custodians of ESI pertinent to Capital One; and

                 • The resources Capital One allocated to. and any time constraints Capital
                 One imposed on, TrustedSec's work.

(Declaration of David Kennedy (Doc. No. 9-1) at ¶¶ 6-7.) Mr. Kennedy further states that “[i]t took

TrustedSec personnel approximately 63 hours to gather [all of the] information [requested], at an

internal cost of approximately $18.900.” 3 (Id. at ¶ 10.)

         On October 12, 2020, Plaintiffs provided a list of revised search terms and requested that

TrustedSec return search term results/hit reports for these new terms within two days; i.e., by October

14, 2020. (Doc. No. 1-3 at PageID# 105.) This list of revised search terms contained another 37

search terms or phrases. (Doc. No. 9-2 at PageID#s 262-263.) Most of these revised terms were

identical to the previous terms but omitted any reference to “Capital One” or “Cap One.” 4 (Id.)




3
 Mr. Kennedy also avers that “Capital One had requested that TrustedSec destroy documents, and TrustedSec complied
with that request consistent with its contractual obligations with Capital One; however, TrustedSec was able to recover
and produce all of those documents to the plaintiffs.” (Id. at ¶ 9.)
4
  For example, the revised search terms included the following: (1) ("Security Information and Event Management" OR
SIEM); (2) "Cloud Custodian"; (3) (GuardDuty OR "Guard Duty"); (4) ((IAM OR "identity and access management"
OR "identity management") w/100 permission*); (5) ("instance metadata service" OR "IMS"); (6) (Cyber* AND (budget
OR spend*)); and (7) (Encrypt* w/10 (data OR "PII" OR "personally-identifiable information" OR "personally
identifiable information" OR (customer w/5 (information OR data) OR s3 OR bucket*)). (Doc. No. 9-2 at PageID# 262.)

                                                          6
 Case: 1:20-mc-00101-PAB Doc #: 13 Filed: 11/20/20 7 of 20. PageID #: 303




TrustedSec objected, asserting that “your revised search terms only broadened the earlier ones, by

removing any relationship whatsoever to Capital One (excepting [terms] 29 -31), thereby rendering

them wildly overbroad.” (Doc. No. 1-3 at PgaeID# 107.) TrustedSec advised Plaintiffs that it had

believed it had substantially complied with its obligations under the non-party subpoena. (Id.)

         On October 16, 2020, Plaintiffs sent an email to TrustedSec demanding that it (1) “cooperate

in drafting mutually agreed search terms that return a reasonable volume of responsive documents;”

(2) provide project names, internal terminology used by TrustedSec on Capital One cybersecurity

projects, and identify how TrustedSec documents refer to Capital One; (3) “cooperate in using hit

reports to revise search terms through an iterative process to arrive at mutually agreed search terms

that target responsive documents;” (4) “cooperate in some testing and quality control of the

documents identified by the search terms;” (5) produce documents for the period January 1, 2018 to

June 1, 2020; (6) substantially complete its production within 14 days of final agreed search terms;

and (7) make its production in compliance with the ESI protocol entered in the underlying MDL

litigation. (Doc. No. 1-3 at PageID# 110.) TrustedSec declined, asserting that it had already produced

all the documents in its possession relating to its work for Capital One.

         On October 28, 2020, Plaintiffs filed a Motion in this Court to Transfer to the MDL Court or,

in the Alternative, to Compel TrustedSec to comply with the subpoena. 5 (Doc. No. 1.) TrustedSec



5
  Portions of the Memorandum in Support of Plaintiffs’ Motion are redacted. In addition, several exhibits attached to
Plaintiffs’ Motion (i.e., Exhibits 4, 5, 7, 8, and 10 to the Declaration of Steve Six) are not included on the public docket
but simply marked as “sealed.” (Doc. No. 1-3 at PageID# 69, 70, 75, 76, 79.) Thus, in conjunction with its Motion to
Transfer or Compel, Plaintiffs filed a Motion to File Documents under Seal. (Doc. No. 2.) On October 29, 2020, this
Court denied Plaintiffs’ Motion to Seal on the grounds that Plaintiffs had failed to “analyze, in detail, document by
document, the propriety of secrecy” with respect to the information they sought to submit under seal. (Doc. No. 5.) The
Court ordered Plaintiffs to either (1) file a non-redacted version of their Memorandum in Support of Motion to Transfer
with full and complete copies of Exhibits 4, 5, 7, 8, and 10; or (2) file a supplemental brief that provides a more complete
and thorough justification for their request to file under seal. (Id.) On November 2, 2020, Plaintiffs filed a Supplemental
Brief in support of their Motion to Seal. (Doc. No. 6.) Shortly thereafter, on November 6, 2020, the Court issued an
                                                             7
 Case: 1:20-mc-00101-PAB Doc #: 13 Filed: 11/20/20 8 of 20. PageID #: 304




filed its Brief in Opposition to Plaintiffs’ Motion to Transfer or, in the Alternative, to Compel on

November 11, 2020. (Doc. No. 9.) Plaintiffs filed a reply in support of their Motion on November

18, 2020. (Doc. No. 10.) On November 19, 2020, TrustedSec was granted leave to file a sur-reply

instanter. (Doc. No. 12.) Thus, this matter is now ripe and ready for resolution.

II.      Analysis

         In their Motion, Plaintiffs argue that transfer to the MDL court is warranted because that

court “is familiar with the complex issues, has a strong interest in managing its schedule, and can

better-avoid inconsistent rulings in other districts where subpoenas are pending.” (Doc. No. 1-1 at p.

3.) In the alternative, Plaintiffs assert that TrustedSec should be ordered to comply with the subpoena

because the requested information is relevant and the subpoena is not unduly burdensome. (Id. at 9-

15.) Plaintiffs ask this Court to order TrustedSec to (1) cooperate in drafting mutually agreed search

terms; (2) provide project names, and internal terminology used by TrustedSec for Capital One

cybersecurity projects and identify how TrustedSec documents refer to Capital One; (3) cooperate

in using hit reports to revise search terms through an iterative process to arrive at mutually agreed

search terms that target responsive documents; (4) cooperate in testing and quality control of the

documents identified by the search terms; (5) use best efforts to complete this process on search terms,

project names, and quality control testing within 7 days of this Court granting the Motion to Compel;

(6) produce documents for the period January 1, 2018 to June 1, 2020; and (7) substantially complete

its production within 21 days of this Court granting a Motion to Compel. (Id. at p. 15.)




Order granting in part and denying in part Plaintiffs’ request to file certain documents and information under seal. (Doc.
No. 7.) Plaintiffs were directed to file the requested documents and information under seal, which they did on November
9, 2020. (Doc. No. 8.)
                                                            8
    Case: 1:20-mc-00101-PAB Doc #: 13 Filed: 11/20/20 9 of 20. PageID #: 305




         TrustedSec argues that transfer is inappropriate because it has substantially complied with the

subpoena, and “the issues here are narrow and unique to this dispute [and] there is no threat of

inconsistent rulings that might otherwise warrant transfer.” (Doc. No. 9 at p. 2.) TrustedSec further

maintains that Plaintiffs’ Motion to Compel should be denied because it has produced “all of the

documents it believes it has related to its work for Capital One” and “there is nothing further to

compel.” (Id. at p. 7-9.) In addition, TrustedSec maintains that Plaintiffs’ proposed “iterative”

process of running multiple searches and hit reports with revised search terms is disproportional to

the needs of the case and would impose an undue burden. (Id. at p. 9-10.) Lastly, TrustedSec argues

that Plaintiffs have abused their subpoena power and should be required to pay for TrustedSec’s

expenses, including attorney fees, for having to “respond to Plaintiffs’ demands and defend against

Plaintiffs’ motion to transfer or compel and related filings.” (Id. at pp. 14-15.)

         In reply, Plaintiffs argue that it is TrustedSec that has behaved unreasonably in refusing to

engage in a cooperative process to develop and refine search terms through the use of hit reports.

(Doc. No. 10 at p. 12.) Plaintiffs argue that “every other entity in the MDL” has agreed to the search

methodology proposed herein and TrustedSec’s opposition is “frivolous.” (Id.) Plaintiffs argue that

they (as opposed to TrustedSec) should be awarded attorney’s fees “for being put to the task of

bringing this Motion.” (Id.)

         The Court will first address Plaintiffs’ request for transfer under Fed. R. Civ. P. 45(f).

         A.      Motion to Transfer

         Federal Rule of Civil Procedure 45(f) 6 provides as follows:



6
  Federal Rule of Civil Procedure 45 provides a mechanism for parties to an action to obtain discovery, including
production of documents and deposition testimony, from a nonparty. See Kennedy v. Caruso, 2020 WL 2815137 at * 1
(M.D. Tenn. May 5, 2020). A subpoena under Rule 45 “must issue from the court where the action is pending.” Fed. R.
                                                        9
Case: 1:20-mc-00101-PAB Doc #: 13 Filed: 11/20/20 10 of 20. PageID #: 306




         (f) Transferring a Subpoena-Related Motion. When the court where compliance is
         required did not issue the subpoena, it may transfer a motion under this rule to the
         issuing court if the person subject to the subpoena consents or if the court finds
         exceptional circumstances. Then, if the attorney for a person subject to a subpoena is
         authorized to practice in the court where the motion was made, the attorney may file
         papers and appear on the motion as an officer of the issuing court. To enforce its order,
         the issuing court may transfer the order to the court where the motion was made.

In evaluating whether there are “exceptional circumstances” warranting transfer, “[t]he prime concern

should be avoiding burdens on local nonparties subject to subpoenas, and it should not be assumed

that the issuing court is in a superior position to resolve subpoena-related motions.” Advisory

Committee Notes, Fed. R. Civ. P. 45 (2013 Amendments). However, in some circumstances, transfer

may be warranted “in order to avoid disrupting the issuing court's management of the underlying

litigation, as when that court has already ruled on issues presented by the motion or the same issues

are likely to arise in discovery in many districts.” Id. Transfer is appropriate only if such interests

outweigh the interests of the nonparty served with the subpoena in obtaining local resolution of the

motion. Id. See also Parker Compound Bows, Inc. v. Hunter’s Manufacturing Co., Inc., 2015 WL

7308655 at * 1 (N.D. Ohio Nov. 19, 2015).

         The proponent of transfer bears the burden of showing that extraordinary circumstances are

present. See Advisory Committee Notes, Fed. R. Civ. P. 45 (2013 Amendments). In determining

whether transfer is appropriate under Rule 45(f), federal courts have considered a number of factors,

including “’case complexity, procedural posture, duration of pendency, and the nature of the issues

pending before, or already resolved by, the issuing court in the underlying litigation.’” Parker




Civ. P. 45(a)(2). A person seeking to enforce or challenge a subpoena must do so in “the court for the district where
compliance is required.” Fed. R. Civ. P. 45(d)(3)(A). Here, the instant subpoena to TrustedSec was issued by the MDL
court; i.e., the United States District Court for the Eastern District of Virginia. TrustedSec, however, is located in this
District. Because compliance is required in this District, Plaintiffs filed the instant action in this Court.
                                                           10
Case: 1:20-mc-00101-PAB Doc #: 13 Filed: 11/20/20 11 of 20. PageID #: 307




Compound Bows, Inc., 2015 WL 7308655 at * 1 (quoting Judicial Watch, Inc. v. Valle Del Sol, Inc.,

307 F.R.D. 30, 34 (D.D.C. 2014)). See also e.g., Fed. Home Loan Mortgage Corp. v. Deloitte &

Touche LLP, 309 F.R.D. 41, 44 (D.D.C.2015). The decision of whether to transfer is discretionary.

See, e.g., Federal Trade Commission v. A+ Financial Center, LLC, 2013 WL 6388539 at * 2-3 (S.D.

Ohio Dec. 6, 2013); Moon Mountain Farms LLC v. Rural Community Insurance Co., 301 F.R.D. 426,

429 (N.D. Cal. 2014).

       Plaintiffs argue that exceptional circumstances warrant transfer of the instant dispute to the

MDL court. They maintain that the “MDL court is better positioned to assess this dispute” because

the Capital One data breach case is both procedurally and substantively complex and has been

pending for more than a year. (Doc. No. 1-1 at p. 5.) Plaintiffs note that “the MDL court has already

made three rulings involving privilege and work product disputes related to” two other cybersecurity

third-party subpoena recipients and, therefore, that court “developed an understanding of the factual

predicates implicated in the subpoena dispute.” (Id. at p. 6.) Plaintiffs further assert that transfer

would prevent the likelihood of inconsistent rulings “on intertwined Capital One and third-party

discovery issues.” (Id.) Plaintiffs state that they have served 11 subpoenas on third-party entities

that provided cybersecurity services for Capital One and that “the risk of inconsistent rulings” is high

absent transfer. (Id. at p. 7.) Finally, Plaintiffs maintain that “there is no burden imposed on

TrustedSec in transfer to the issuing MDL court” because proceedings in that court are currently

being held remotely due to COVID-19. (Id. at p. 8.)

       TrustedSec argues that transfer is not appropriate because the instant dispute “is only about

whether [it] already substantially complied with Plaintiffs’ subpoena” and is, therefore, a narrow

dispute that does not relate to any substantive matters at issue in the MDL litigation. (Doc. No. 9 at


                                                  11
Case: 1:20-mc-00101-PAB Doc #: 13 Filed: 11/20/20 12 of 20. PageID #: 308




p. 11.) Relatedly, TrustedSec asserts that there are no “intertwined issues” with either Capital One

or any other non-parties to the MDL litigation. (Id.) TrustedSec also argues that it is immaterial that

the MDL court has taken up subpoena-related discovery motions regarding privilege and work

product issues since TrustedSec is not withholding any documents on that basis. (Id. at p. 11-12.)

Finally, TrustedSec argues that it would suffer an undue burden if this dispute were transferred

because it “would be required to retain local counsel, and local counsel would have to analyze the

facts and law to properly defend TrustedSec against Plaintiffs’ motion, all at additional and

duplicative expense to TrustedSec.” (Id. at p. 12.)

       For the following reasons, the Court finds that Plaintiffs have failed to demonstrate

extraordinary circumstances warranting transfer to the MDL court. First, the Court agrees with

TrustedSec that the instant dispute is not intertwined with, or otherwise related to, any procedural or

substantive issues being litigated in the MDL litigation. The primary issue here is whether TrustedSec

substantially complied with the subpoena when it failed to engage in the “iterative process” proposed

by Plaintiffs with regard to the production of TrustedSec’s ESI. Plaintiffs have failed to demonstrate

that this narrow, fact-specific issue relates to any of the complex procedural or substantive issues in

the underlying MDL litigation, nor have Plaintiffs demonstrated that the MDL court is in a superior

position to resolve the instant dispute. Moreover, although the MDL court has apparently ruled on

several privilege and work product disputes relating to third party entities, no such issues are

presented by the instant Motion. Indeed, TrustedSec expressly states that it is not withholding any

responsive documents on the basis of either attorney-client privilege or work product. (Swing Decl.

(Doc. No. 9-2) at ¶ 11.)




                                                  12
Case: 1:20-mc-00101-PAB Doc #: 13 Filed: 11/20/20 13 of 20. PageID #: 309




        The Court further finds that Plaintiffs have failed to demonstrate a risk of inconsistent rulings.

Plaintiffs argue this risk is high because they intend to raise a spoliation issue regarding Capital One

with the MDL court regarding the fact that Capital One instructed TrustedSec to destroy certain

documents after the March 2019 breach. (Doc. No. 1-1 at p. 7.) TrustedSec’s CEO David Kennedy,

however, expressly avers that TrustedSec recovered and produced all such documents to Plaintiffs in

response to the instant subpoena. 7 (Kennedy Decl. (Doc. No. 9-1) at ¶ 9.) Moreover, although

Plaintiffs issued similar subpoenas to other third-party cybersecurity entities, it has not demonstrated

that the Court’s resolution of the very specific discovery issue currently before it poses any risk of

inconsistent rulings warranting transfer.

        Finally, the Court agrees with TrustedSec that transfer would impose an undue burden. As

noted above, the Advisory Committee Notes to Rule 45 caution that “[t]he prime concern should be

avoiding burdens on local nonparties subject to subpoenas.” Advisory Committee Notes, Fed. R. Civ.

P. 45 (2013 Amendments). Here, should the Court transfer this dispute, TrustedSec will be required

to defend against Plaintiffs’ Motion in the Eastern District of Virginia. TrustedSec avers (and

Plaintiffs do not contest) that this would require it to find and hire local counsel and pay attorney’s

fees associated with getting local counsel up to speed on the instant dispute. Under the circumstances

presented, the Court finds that the balance of interests does not “outweigh the interests of the nonparty

served with the subpoena in obtaining local resolution of the motion.” Id. See also Parker Compound

Bows, Inc., 2015 WL 7308655 at * 1.




7
  Specifically, Mr. Kennedy avers that: “Capital One had requested that TrustedSec destroy documents, and TrustedSec
complied with that request consistent with its contractual obligations with Capital One; however, TrustedSec was able to
recover and produce all of those documents to the plaintiffs.” (Kennedy Decl. (Doc. No. 9-1) at ¶ 9.)
                                                          13
Case: 1:20-mc-00101-PAB Doc #: 13 Filed: 11/20/20 14 of 20. PageID #: 310




         Accordingly, and for all the reasons set forth above, the Court finds that Plaintiffs have failed

to demonstrate extraordinary circumstances warranting a transfer to the MDL court. Plaintiffs’

request to transfer is, therefore, denied.

         B.       Motion to Compel

         Alternatively, Plaintiffs argue that the Court should compel TrustedSec to comply with the

subpoena. (Doc. No. 1-1 at pp. 9-15.) Plaintiffs assert that the requested information is relevant and

is not limited to testing of the particular vulnerability the hacker used to access Capital One’s

consumer information in the 2019 breach. (Id. at p. 9.) Rather, Plaintiffs assert that the subpoena

also seeks relevant information regarding the “budget TrustedSec requested versus what Capital One

provided; the amount of time TrustedSec needed for the testing versus what Capital One permitted;

and the types of testing services TrustedSec suggested versus what Capital One provided.” (Id. at p.

12.)

         Plaintiffs further argue that requiring TrustedSect to engage in an “iterative” process to

develop and refine ESI search terms to capture this information does not impose an undue burden.

(Id. at p. 13.) Citing Appendix K of this District’s Local Rules, 8 Plaintiffs assert that “[t]he use of

agreed search terms is an approach to electronic discovery used in this district.” (Id.) Plaintiffs argue

that, although they proposed the initial search terms, “that does not change the fact that the terms

were not agreed, not final, and not tested to see if they returned responsive documents before




8
  Appendix K is entitled “Default Standard for Discovery of Electronically Stored Information.” It provides, in relevant
part, that “[t]he court expects the parties to cooperatively reach agreement on how to conduct e-discovery.” App. K, Para.
1. Appendix K further states that: “If the parties intend to employ an electronic search to locate relevant electronically
stored information, the parties shall disclose any restrictions as to scope and method which might affect their ability to
conduct a complete electronic search of the electronically stored information. The parties shall reach agreement as to the
method of searching, and the words, terms, and phrases to be searched with the assistance of the respective e-discovery
coordinators, who are charged with familiarity with the parties’ respective systems.” App. K. Para. 6.
                                                           14
Case: 1:20-mc-00101-PAB Doc #: 13 Filed: 11/20/20 15 of 20. PageID #: 311




TrustedSec used them for collection and production.” (Id. at p. 14.) Plaintiffs assert that running

additional searches based on revised search terms would not impose an undue burden on TrustedSec

and that it should be required to cooperate in drafting mutually agreed search terms, provide project

names and internal terminology, cooperate in using hit reports to revise search terms, and engage in

testing and quality control of the documents identified by search terms. (Id.)

       TrustedSec insists that it “has produced to Plaintiffs what it believes are all of the documents

in its possession related to its work for Capital One” and “there is nothing further to compel.” (Doc.

No. 9 at pp. 1, 7.) It notes that “Plaintiffs have not identified any specific documents or information

that they are looking for from TrustedSec or have reason to believe exist related to Capital One as a

basis for further discovery.” (Id. at p. 7.) TrustedSec emphasizes that it engaged in good faith

negotiations with Plaintiffs’ counsel for over four months and has produced over 9,000 pages of

documents in response to the subpoena at issue. (Id. at pp. 1-2.) TrustedSec argues that “such diligent

cooperation does not merit forcing a subpoena recipient to engage in an indefinite ‘iterative process’

in search of more documents for which there is no reason to believe they exist.” (Id. at p. 8.)

       In reply, Plaintiffs argue that “TrustedSec’s belief about what ESI exists is cabined to the ESI

collected with the deficient search terms.” (Doc. No. 10 at p. 4.) They assert that TrustedSec “has

conducted no investigation into what ESI exist beyond what it collected from the deficient search

terms and makes no such claims of investigation in its supporting declarations.” (Id.) Plaintiffs

repeatedly complain about TrustedSec’s failure to engage in a cooperative process of using “hit

reports” to refine the ESI search terms, arguing that “TrustedSec’s search methodology combined the

worst of both worlds by using untested, draft terms that resulted in the production of useless

documents, and at the same time provides no confidence that relevant, responsive, and proportional


                                                  15
Case: 1:20-mc-00101-PAB Doc #: 13 Filed: 11/20/20 16 of 20. PageID #: 312




documents have been produced.” (Id. at p. 7.) Plaintiffs assert that this Court should order TrustedSec

to comply with the subpoena because “the only substantial burden is of TrustedSec’s own making.”

(Id. at p. 8.)

        The scope of a subpoena issued under Fed. R. Civ. P. 45 is “subject to the general relevancy

standard applicable to discovery under Fed. R. Civ. P. 26(b)(1).” Laetham Equip. Co. v. Deere and

Co., 2007 WL 2873981 at * 4 (E.D. Mich. Sept. 24, 2007). Although irrelevance or overbreadth are

not specifically listed under Rule 45 as a basis for quashing a subpoena, courts “have held that the

scope of discovery under a subpoena is the same as the scope of discovery under Rule 26.” Hendricks

v. Total Quality Logistics, 275 F.R.D. 251, 253 (S.D. Ohio 2011). In addition, a court must quash

any subpoena that imposes an undue burden or expense on the person subject to the subpoena, fails

to allow reasonable time to comply, requires compliance beyond the geographic limits of Rule 45, or

requires disclosure of “privileged or other protected matter, if no exception or waiver applies.” Fed.

R. Civ. P. 45(d)(1), (d)(3)(A)(i)-(iv). See B.L. Schuhmann, 2020 WL 3145692 at * 2 (W.D. Ky. June

12, 2020).

        Whether a subpoena imposes an undue burden should be assessed “in a case-specific manner

considering ‘such factors as relevance, the need of the party for the documents, the breadth of the

document request, the time period covered by it, the particularity with which the documents are

described and the burden imposed.’” In re: Modern Plastics Corp., 890 F.3d 244, 251 (6th Cir. 2018)

(quoting Am. Elec. Power Co., Inc. v. United States, 191 F.R.D. 132, 136 (S.D. Ohio 1999)). See

also Baumer v. Schmidt, 423 F.Supp.3d 393, 398 (E.D. Mich. 2019) (“To determine whether a burden

is undue, a court must balance the potential value of the information to the party seeking it against

the cost, effort, and expense to be incurred by the person or party producing it.” (quoting EEOC v.


                                                  16
Case: 1:20-mc-00101-PAB Doc #: 13 Filed: 11/20/20 17 of 20. PageID #: 313




Ford Motor Credit Co., 26 F.3d 44, 47 (6th Cir. 1994)); Arriola v. Commonwealth of Kentucky, 2020

WL 6568848 at * 1 (E.D. Ky. Nov. 9, 2020). In making this assessment, “[c]ourts must ‘balance the

need for discovery against the burden imposed on the person ordered to produce documents,’ and the

status of that person as a non-party is a factor.” In re: Modern Plastics Corp., 890 F.3d at 251.

       For the following reasons, Plaintiffs’ Motion to Compel is denied. As detailed in Section I of

this Opinion, TrustedSec worked with Plaintiffs’ counsel in good faith for over four months to comply

with the subpoena at issue. Plaintiffs do not dispute that, in response to the subpoena, TrustedSec

promptly produced its master services agreement with Capital One and all of the technical consulting

reports for its work, along with written information relating to (1) the dates that TrustedSec provided

network security services to Capital One, including the dates of specific testing; (2) the names of the

TrustedSec employees that interacted with Capital One regarding penetration testing services; and

(3) the names of the Capital One employees that TrustedSec interacted with regarding penetration

testing. (Doc. No. 8-6 at PageID#s 219-229) (filed under seal). In addition, TrustedSec searched its

internal email, external email, and instant messaging service using the 34 search terms/phrases that

Plaintiffs themselves proposed on August 5, 2020. Many of these initial search terms were quite

broad in scope and required TrustedSec to search for all ESI that mentioned Capital One and such

topics as “identity management,” cyber budgets and spending, data encryption, vulnerabilities in

cardholder data environments, exfiltration risks, cyber maturity, and data loss prevention. (Doc. No.

9-2 at PageID#s 259-260.)

       TrustedSec performed the search criteria “over the entire Exchange infrastructure,” requiring

it “to create custom queries through the SQL database through the chat software (MatterMost) which

required extensive work in order to decrypt the SQL table structures with the encryption keys and


                                                  17
Case: 1:20-mc-00101-PAB Doc #: 13 Filed: 11/20/20 18 of 20. PageID #: 314




extract the appropriate search terms through the database itself.” (Kennedy Decl. (Doc. No. 9-1) at

¶ 6.) After conducting this search, TrustedSec supplemented its production with over 1,500 emails

and messages. (Swing Decl. (Doc. No. 9-2) at ¶ 10.) Mr. Kennedy submitted a Declaration regarding

the substantial time, effort, and expense involved in responding to the subpoena, estimating that it

took TrustedSec personnel 63 hours to gather this information at an internal cost of $18,900.

(Kennedy Decl. (Doc. No. 9-1) at ¶ 8.) Mr. Kennedy further avers that “TrustedSec has provided all

related search terms, results, documents, and data related to Capital One.” (Id. at ¶ 6.)

         Plaintiffs now complain that the search terms that they themselves proposed are “deficient”

and that the documents produced by TrustedSec as a result of that search are “useless.” (Doc. No.

10.) As TrustedSec correctly notes, however, Plaintiffs have not identified any specific documents

or information (or categories of documents or information) that they believe may exist but were not

produced. 9 Rather, Plaintiffs simply appear to be dissatisfied with the results of TrustedSec’s search

and now seek to broaden the search terms to include documents relating to a host of topics regardless

of whether those documents have any specific connection to Capital One. Indeed, in their October

12, 2020 revised search terms, Plaintiffs delete all references to Capital One and demand that

TrustedSec run searches for such general topics as “security information and event management,”

“identity and access management,” cyber budgets and spending, exfiltration risks, cyber w/20

maturity, log w/20 retention, cardholder data vulnerabilities, and data loss prevention. (Doc. No. 9-




9
  Plaintiffs complain that they are entitled to information regarding “the budget TrustedSec requested versus what Capital
One provided; the amount of time TrustedSec needed for the testing versus what Capital One permitted; and the types of
testing services TrustedSec suggested versus what Capital One provided.” (Doc. No. 1-1.) However, Plaintiffs do not
explain why they believe this information would not have been captured through TrustedSec’s searches using Plaintiffs’
initial 34 search terms. Indeed, several of these terms would appear to expressly include such information, such as the
search term “cyber* AND (budget OR spend*)) AND (“Capital One” OR “CapitalOne” OR “Cap One” OR “CapOne”
or @capitalone.com).
                                                           18
Case: 1:20-mc-00101-PAB Doc #: 13 Filed: 11/20/20 19 of 20. PageID #: 315




2 at PageID#s 261-262.) The Court agrees with TrustedSec that Plaintiffs’ revised search terms are

extremely overbroad and not proportional to the needs of the case.

       The Court also rejects Plaintiffs’ argument that Appendix K to this Court’s Local Rules

requires TrustedSec to engage in the “iterative” process it proposes. Appendix K sets forth a default

standard for conducting e-discovery for parties to lawsuits in this District. TrustedSec, however, is

not a party to the underlying MDL litigation. It is a non-party recipient of a Rule 45 subpoena.

Plaintiffs cite no binding authority that TrustedSec is bound by Appendix K under the circumstances

presented. Nor have Plaintiffs cited any binding authority that TrustedSec (as a non-party subpoena

recipient) should be required to engage in Plaintiffs’ proposed ESI search process where it has already

incurred significant time and expense in searching its ESI using a broad set of multiple search terms

proposed by Plaintiffs themselves. This is particularly the case where Plaintiffs have failed to

adequately demonstrate either that the documents already produced are insufficient or that additional

searches would be likely to uncover previously undisclosed responsive information. Under the

circumstances presented, the Court finds that Plaintiffs’ request that TrustedSec be ordered to engage

in an indefinite “cooperative” process of developing, refining, and running multiple additional

searches is not reasonable and would impose an undue burden on TrustedSec.

       Accordingly, and for all the reasons set forth above, Plaintiffs’ Motion to Compel is denied.

With regard to TrustedSec’s request for attorney fees in responding to Plaintiffs’ Motion, this request

is denied.   While the Court ultimately disagrees with Plaintiffs’ position, TrustedSec has not

demonstrated that Plaintiffs’ Motion was frivolous or otherwise so meritless as to warrant an award

of attorney fees.




                                                  19
Case: 1:20-mc-00101-PAB Doc #: 13 Filed: 11/20/20 20 of 20. PageID #: 316




III.   Conclusion

       Accordingly, and for all the foregoing reasons, Plaintiffs’ Motion for Transfer, or in the

Alternative, to Compel (Doc. No. 1) is DENIED. TrustedSec’s request for attorney fees is DENIED.

This action is hereby terminated.

       IT IS SO ORDERED.




                                                     s/Pamela A. Barker
                                                    PAMELA A. BARKER
Date: November 20, 2020                             U. S. DISTRICT JUDGE




                                               20
